DETAILED ACTION
Claims 1-17 were rejected in the Office Action mailed 07/08/2021. 
Applicant filed a response, amended claims 1 and 10, and cancelled claim 6 on 10/08/2021.
Claims 1-5 and 7-17 are pending. 
Claims 1-17 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rongbin (CN 202416176U) in view of Stubler et al. (US 5,479,671) (Stubler). 
Stubler et al. (US 5,479,671) is cited in the IDS filed 01/24/2019. 
Regarding claim 1
Rongbin teaches an anti-seismic and anti-corrosion bridge cable, i.e., structural cable of a construction work, wherein the cable body is composed of a steel wire bundle, an inner sheath covering the steel wire bundle, i.e., bundle of tendons, and an outer sheath covering the sheath, wherein the inner and outer sheath are separated by a certain distance, i.e., gap. Paragraphs [0002], [0006], [0008], and [0018]. Given Rongbin does not require the distance between the inner sheath and outer sheath is filled with material, it is clear a gap between the inner sheath and outer sheath exists. The gap between the outer sheath and the inner sheath ensures the outer sheath is mechanically independent from the inner sheath and wire bundle, therefore the outer sheath is independent of the first sheath and wire bundle regarding longitudinal efforts and transmits substantially no longitudinal effort to the inner sheath.
Rongbin does not explicitly teach steel wire bundle extends between upper and lower anchoring devices. 
See, e.g., abstract and column 3, lines 60-67 and column 4, lines 3-5.
Stubler and Rongbin are analogous art as they are both drawn to cables for use in bridges. 
In light of the disclosure of Stubler, it therefore would have been obvious to one of ordinary skill in the art to mount and tension obliquely the cable of Rongbin between a high point on a bridge tower (i.e., upper anchoring device) and the deck of a bridge (i.e., lower anchoring device), in order to provide support for the deck, and thereby arrive at the claimed invention. 
 Given the cable comprising the steel wire bundle is mounted and tensioned obliquely between two points in the bridge in order to support the deck of a bridge, it is clear the steel wire bundle corresponds to load-bearing tendons extending between the two points of the bridge. 

Regarding claims 2 and 5
Rongbin further teaches the inner and outer sheath allows the bridge cable to effectively resist wind, rain, and vibration, has low cost, and improves anti-corrosion performance. Paragraphs [0006], [0013], and [0018-0019]. Therefore, it would have been obvious to one of ordinary skill in the art to ensure the inner and outer sheath extend over the entire length of the steel wire bundle between the high point on a bridge tower and the deck of the bridge, in order to ensure the cable effectively resists wind, rain, vibration, has low cost, and improves anti-corrosion performance, and thereby arrive at the claimed invention. 
Given the inner and outer sheath extend over the entire length of the steel bundle between the high point on a bridge tower and the deck of the bridge, and given the inner sheath, i.e., the first sheath, is an integral tubular member as shown in FIG. 1 of Rongbin, it is clear the 

Regarding claims 7-9, 11, and 13-14
Rongbin does not explicitly teach the presence of a rope in the bridge cable. 
With respect to the difference, Stubler teaches a bridge stay formed by a cable surrounded by a discontinuous sheath composed of identical successive tubular sections  having ends which fit together (at 9), wherein the bridge stay comprises an inextensible cablet (10) pulled taught along the cable, on the inside of the successive sheath sections, which cablet is fastened by equidistant fasteners (11), the number of fasteners being equal to that of the sheath sections, each fastener being fixed to a sheath section at a point on this section and the distance (D) between any two successive fasteners fastened to the cablet being equal to the distance between two identical points on two successive sheath sections. Stubler teaches the cablet is made of a flexible and inextensible tie 10. Abstract, column 2 lines 25-41, column 4, lines 29-31, FIGs.1-3 and 5-6. As shown in FIG. 1-3 and 5-6, the cablet corresponds to at least one rope and the plurality of sections of the discontinuous sheath correspond to the plurality of segments of the claimed second sheath. Therefore, each section of the discontinuous sheath is connected to the at least one rope.
As shown in FIG. 5, the base 131, i.e., first part, is fixed to the cablet and the stud 132, i.e., the second part, protrudes transversely to the rope and through the wall of the second sheath, the stud 132 having an end outside the second sheath for receiving a washer 135, i.e., removable connector. Column 5, line 52 – column 6, line 4 and FIG. 5. 
As shown in FIG. 6, the U-bolt 15, i.e., first part, fixes the cablet to the sheath section by passing through suitable holes 16 hollowed out in the section 4, i.e., second part protruding transversely to the rope and through a wall of the second sheath, the second part having an end 
Stubler teaches each of the sheath sections comprise half-shells 5,6, wherein the edges are joined by mutual clipping on one of the edges, having a flap 7, i.e., male edge, bent over towards the axis of the cable, against the other edge, creating a channel 8, i.e., female edge, suitable for receiving the said flap. Column 4, lines 3-14 and FIG. 2. 
Stubler teaches each section of the discontinuous sheath is fit together by opening out the bottom of each section in the manner of a cylindrical bell 9, i.e., joint member, suitable for overlapping, with a loose sliding-fit or with a slight radial clearance, the upper end of the section immediately below. Column 4, lines 15-21 and FIG. 1. As shown in FIG. 9, the cylindrical bell 9, i.e., the joint member, is positioned between an upper end of a first section of the discontinuous sheath and a lower end of a second segment of the discontinuous sheath. 
As Stubler expressly teaches, the construction of the discontinuous sheath simplifies the local fixing of each sheath section to the cable considerably by making it unnecessary for any intervention on site after the various sections have been brought into their final position on the cable. Column 2, lines 25-29. 
As Stubler expressly teaches, the structure of the discontinuous sheath, including fixing one point on each section to the cable portion that the section surrounds, and to do this so that mutual overlapping of the ends of contiguous sections are permanently observed, even in cold weather, controls and renders uniform the individual thermal strains of the various shell sections along the entire length of the cable. Column 4, lines 22-28. 
As Stubler expressly teaches, the cablet avoids the need to carry out the said local fixing on site, along the already tensioned oblique cable, which would require particularly tricky, lengthy and expensive operations, and in particulate the provision of equipment of the aerial-cableway type with suspended platforms. Column 4, lines 39-57.

Stubler and Rongbin are analogous art as they are both drawn to cables for use in bridges. 
In light of the motivation of using the discontinuous sheath construction as taught by Stubler, it therefore would have been obvious to one of ordinary skill in the art to use the discontinuous sheath of Stubler as the outer sheath of Rongbin, in order to control and render uniform the individual thermal strains of the various shell sections along the entire length of the cable, avoid tricky, length and expensive operations, remove any risk of local disengagement of the fitted-together sections, eliminate any operation on site, and ensure the outer sheath can be dismantled, and thereby arrive at the claimed invention. 
Given the outer sheath of Rongbin in view of Stubler is assembled around the inner sheath, it is clear the half-shells, i.e., plurality of elements, is assembled together around the inner sheath, i.e., first sheath. 
The limitation “joint member is configured to accommodate a longitudinal displacement of the upper end of the first segment relatively to the lower of the second segment” defines the structural cable by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 9. See MPEP 2173.05(g). Rongbin in view of Stubler teaches the claimed structure as stated in the above rejection, including a joint member between the upper end of the first segment and the lower of the second segment, and therefore would be capable of performing in the manner claimed. 

Regarding claim 10
Rongbin in view of Stubler teaches all of the limitation of claim 9 above, including the cablet attached by fasteners to each section of the discontinuous sheath. Abstract and column 4, lines 32-44. Given each section of the discontinuous outer sheath is locally fixed to the cablet, it is clear each section of the discontinuous sheath transmits substantially no longitudinal effort to an adjacent segment of the outer sheath.

Regarding claim 16
The limitation “each segment of the second sheath is at least in part removable to provide access to the gap between the first and second sheaths” defines the structural cable by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Rongbin in view of Stubler teaches the claimed structure as stated in the above rejection, including each of the discontinuous sheath is made up of half shells that are joined together at their edges as shown in FIG. 2 of Stubler, and therefore would be capable of performing in the manner claimed. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rongbin (CN 202416176U) in view of Stubler et al. (US 5,479,671) (Stubler), as applied in claim 1 above, and further in view of Zhu et al. (CN 204199176U) (Zhu). 
Zhu et al. (CN 204199176U) is cited in the IDs filed 01/24/2019. Citations to Zhu may be found in the full translation provided by the Examiner. 
Regarding claims 3-4
Rongbin in view of Stubler teaches all of the limitation of claim 1 above. 
Zhu teaches a protective cover for a construction cable comprising a half pipe body provided with an inner layer, an intermediate layer, and an outer layer, wherein the outer layer is 
Zhu teaches since the outer wall of the outer layer is provided with a transparent half tube body, the landscape light, i.e., light source, can be placed in the gap between the outer layer and the transparent half tube body and the light is transmitted through the transparent half tube body. Paragraph [0012]. 
	As Zhu expressly teaches, the night light leaks from the transparent layer, adding a beautiful scenery to the city at night. Paragraphs [0005], [0007], and [0023]. 
	As Zhu expressly teaches, since the outer layer covers the light, the light has a long service life against wind and rain. Paragraphs [0012] and [0023]. 
	Zhu and Rongbin in view of Stubler are analogous art as they are both drawn to bridge cables. 
	In light of the motivation of installing landscape lights in the bridge cables as provided by Zhu, it therefore would have been obvious to one of ordinary skill in the art to include a landscape light in the gap between the outer and inner sheath of Rongbin in view of Stubler and ensure the outer sheath of Rongbin in view of Stubler is transparent, in order to provide the bridge cable with light such that the bridge provides beautiful scenery to the city at night and provide the light long service life against wind and rain, and thereby arrive at the claimed invention. 
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Rongbin (CN 202416176U) in view of Stubler et al. (US 5,479,671) (Stubler), as applied in claim 11 above, and further in view of Han et al. (US 2014/0079490) (Han). 
Regarding claims 10 and 12
Rongbin in view of Stubler teaches all of the limitation of claim 11 above. However, Rongbin in view of Stubler does not teach the joint member is H-shaped.
See, e.g., abstract, paragraph [0024], and FIG. 1. 
Han teaches the main body part is configured in such a way that a plurality of units are separably assembled with each other with respect to the vertical direction, wherein adjacent upper and lower units are assembled together by a junction connector having an H-shaped cross-section. Paragraphs [0014] and [0041] and FIG. 5B. 
Han and Rongbin in view of Stubler are analogous art as they are both drawn to discontinuous cylindrical bodies. 
In light of the disclosure of Han, it therefore would have been obvious to one of ordinary skill in the art to use an H-shaped connector as the joint member to assemble each segment of the discontinuous sheath of Rongbin in view of Stubler, as Han teaches the H-shaped connector is capable of supporting and connecting upper and lower units of a cylindrical body, in order to form the discontinuous sheath with predicable success, and thereby arrive at the claimed invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Rongbin (CN 202416176U) in view of Stubler et al. (US 5,479,671) (Stubler), as applied in claim 13 above, and further in view of Yan et al. (CN 203086096U).
Regarding claim 15
Rongbin in view of Stubler teaches all of the limitation of claim 13 above, however does not explicitly teach the half-shells of each segment of the discontinuous sheath are assembled using clips. 
With respect to the difference, Yan teaches a hinged insulating protective shell for cable accessories, wherein the hinged insulating protective shell includes an upper half shell and a lower half shell along the radial direction of the cable. Paragraphs [0007-0008]. Yan further 
Yan and Rongbin in view of Stubler are analogous art as they are both drawn to segmented covers for cables. 
In light of the disclosure of Yan, it therefore would have been obvious to one of ordinary skill in the art to secure the half shells of Rongbin in view of Stubler with the hinge and butting flange, as Yan teaches the hinge and butting flange are capable of connecting half shells of a protective shell for a cable, in order to form the discontinuous sheath comprising half-shells with predictable success, and thereby arrive at the claimed invention. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Rongbin (CN 202416176U) in view of Stubler et al. (US 5,479,671) (Stubler), as applied in claim 1 above, and further in view of Arima et al. (JPS55123615U) (Arima). 
Arima et al. (JPS55126315U) is cited in the IDS filed 11/02/2020. Citations to Arima can be found in the reference provided by Applicant. 
Regarding claim 17
Rongbin in view of Stubler teaches all of the limitation of claim 1 above, however does not explicitly teach a spacer present between the first and second sheaths. 
With respect to the difference, Arima teaches a cover for a suspension cable for a suspension bridge, wherein the cable comprises an anticorrosion tape layer 4 on the cable 3 and a cover 5. See, page 1, description, lines 1-8 and FIG. 4. 
As Arima expressly teaches, the cable further comprises a spacer that keeps the distance between the anticorrosion layer 4 and cover 5, therefore ensuring there is no risk that the cover will rattle due to vibrations, such as those caused by wind. Page 2, lines 11-13 and 25-31 and FIG. 4. 

In light of the motivation of using spacers as provided by Arima, it therefore would have been obvious to one of ordinary skill in the art to include spacers between the inner and outer sheath of Rongbin in view of Stubler, in order to ensure the outer sheath will not rattle due to vibrations, and thereby arrive at the claimed invention.

Response to Arguments
In view of the amendment to the claims, the previous 35 U.S.C. 112 (b) rejection is withdrawn. 

The previous rejection of claims 1-5 and 7-17 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1 and 10. 
	
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“The gap between the outer sheath and the inner sheath 2 is filled with an anti-corrosion and shock-absorbing grease layer 6. Since a stay cable has an oblique path between two anchoring points, the weight of the outer sheath 4 and of the grease layer 6 is supported by the cable houses in the inner sheath 2. Due to the angle of the cable, this weight translates into longitudinal effort applied to the inner sheath. Therefore, it is clear in Rongbin, that the outer sheath 4 is not independent of the inner sheath 2 and the bundle of tendons 3 regarding longitudinal efforts. Put simply, Rongbin’s outer sheath transmits longitudinal efforts to the inner sheath. Moreover, due to the significant length of the typical stay cable the longitudinal effort applied to the inner sheath 2 due to the outer sheath 4 and the grease layer 6 is quite significant, particularly for steep cables.”

Remarks, pg. 6

	Rongbin teaches as a preferred manner, the anti-corrosion and shock-absorbing grease layer fills the gap between the outer sheath 4 and inner sheath 2. Paragraph [0018]. Emphasis added. Therefore, while the anti-corrosion and shock-absorbing grease layer is a preferred embodiment of the bridge stable cable of Rongbin, the fact remains Rongbin teaches an embodiment of the bridge stay cable where an unfilled gap exists between the outer sheath 4 and inner sheath 2. The rejection over Rongbin in Stubler relies`
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  MPEP 2123.
	
Applicants further argue:
“And Applicants submit Stubler fails to cure the deficiencies of Rongbin. First, Stubler only discloses stay cables with one sheath (3). With only one sheath there is no gap between first and second sheaths as claimed. And while Stubler’s sheath 3 is made of sheath segments 4 following each other along the cable and attached to a cablet 10 through fasteners 11, Stubler does not teach or suggest “wherein the second sheath is independent of the first sheath and the bundle of tendons regarding longitudinal efforts, whereby the second sheath transmits substantially no longitudinal effort to the first sheath.””

Remarks, pg. 6
The Examiner respectfully traverses as follows:
It is noted that while Stubler does not disclose all the features of the present claimed invention, Stubler is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 
	
Applicants further argue:
“Furthermore, Applicants submit that a person of ordinary skill in the art would not be motivated to combine the Rongbin and Stubler references. In such a combination, the outer sheath 4 of Rongbin would be made of successive segments as shown by Stubler, connected through a cablet. Even if a person of ordinary skill in the art has considered such a combination, even though there was no suggestion/motivation to do so, the person of ordinary skill in the art would have realizes that the anti-corrosion and shock-absorbing grease 6 of Rongbin would have been leaking at the telescoping interface between adjacent sheath segments, which would be completely unacceptable and make the primary reference unsatisfactory for its intended purpose.”

Remarks, pg. 6-7
The Examiner respectfully traverses as follows:
	As discussed in item #23 above, Rongbin teaches an embodiment of the bridge stay cable where an unfilled gap exists between the outer sheath 4 and inner sheath 2. The rejection over Rongbin in view of Stubler relies upon this embodiment comprising an unfilled gap.
Secondly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would be motivated to combine the Rongbin and Stubler reference in order to simplify the local fixing of each outer sheath section to the cable, control and render uniform the individual thermal strains of the various shell sections of the outer sheath along the entire length of the cable, avoid the need to .
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789